Case 1:20-cv-02176-JMS-MPB Document 1 Filed 08/19/20 Page 1 of 7 PageID #: 1




                               UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION


 TIM DOCK,
                                                      CIVIL COMPLAINT
              Plaintiff,

 v.                                                   CASE NO. 1:20-cv-02176

 LAMONT, HANLEY & ASSOCIATES, INC.,
                                                      DEMAND FOR JURY TRIAL
              Defendant.


                                           COMPLAINT

         NOW comes TIM DOCK (“Plaintiff”), by and through his attorneys, Consumer Law

Partners, LLC, complaining as to the conduct of LAMONT, HANLEY & ASSOCIATES, INC.

(“Defendant”), as follows:

                                       NATURE OF THE ACTION

      1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act

(“FDCPA”) under 15 U.S.C. §1692 et seq. for Defendant’s unlawful conduct.

                                     JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the FDCPA. Subject matter jurisdiction

is conferred upon this Court by 15 U.S.C §1692, 28 U.S.C. §§1331 and 1337, as the action arises

under the laws of the United States.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Southern District of Indiana and a significant portion of the events or omissions giving rise

to the claims occurred within the Southern of the District of Indiana.




                                                  1
Case 1:20-cv-02176-JMS-MPB Document 1 Filed 08/19/20 Page 2 of 7 PageID #: 2




                                               PARTIES

      4. Plaintiff is a consumer over-the-age of 18 residing in Marion County, Indiana, which is

located within the Southern District of Indiana.

      5. Defendant “is a national company specializing in accounts receivables management

solutions.” 1 Defendant is a corporation organized under the laws of the State of New Hampshire,

with its principal place of business and registered agent, Rhonda A. Sargent, located at 1138 Elm

Street, Manchester, New Hampshire 03101. Defendant regularly collects from consumers residing

within the State of Indiana.

      6. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

times relevant to the instant action.

                               FACTS SUPPORTING CAUSES OF ACTION

      7. The instant action arises out of the nature of Defendant’s attempts to collect upon an unpaid

personal automobile insurance coverage claim (“subject debt”) that Plaintiff purportedly owes to

Bristol West Insurance Company.

      8. Upon information and belief, after the subject debt was purportedly in default, the subject

debt was assigned to Defendant for collection purposes.

      9. On or about October 15, 2019, Defendant mailed or caused to be mailed to Plaintiff a

collection letter (“Collection Letter”) via U.S. Mail in an attempt to collect upon the subject debt

from Plaintiff. See attached Exhibit A for a true and correct copy of Defendant’s October 15, 2019

letter.




1
    http://www.lhainc.com/

                                                   2
Case 1:20-cv-02176-JMS-MPB Document 1 Filed 08/19/20 Page 3 of 7 PageID #: 3




   10. The Collection Letter was the first written communication Plaintiff received from

Defendant in connection with the subject debt.

   11. The very top of Defendant’s Collection Letter, in addition to providing various account

and balance-related information concerning the subject debt, states “RE: Bristol West Insurance

Company.” Id.

   12. The first paragraph of the Collection Letter, reads: “The above referenced debt has been

referred to our office for payment in full.” Id.

   13. The Collection Letter also instructs Plaintiff to make a payment on the subject debt by mail

or phone, and to remit payment to Defendant’s address.

   14. As the initial written communication Plaintiff received from Defendant in connection with

the subject debt, the Collection Letter was required to contain certain information about the subject

debt, including the “name of the creditor to whom the [subject debt] is owed.” See 15 U.S.C. §

1692g(a)(2).

   15. Defendant’s Collection Letter fails to clearly indicate the creditor to whom the subject debt

is owed.

   16. Defendant’s Collection Letter also fails to clarify whether the creditor is Defendant’s client.

   17. By failing to identify the creditor to whom the subject debt was owed, Plaintiff was

confused about to whom the subject debt was owed and whether the subject debt was legitimate.

   18. Defendant’s collection letter was misleading and confusing to Plaintiff as it left Plaintiff

guessing as to whether the subject debt was owed to Defendant or whether it was merely being

collected on by Defendant – confusion which is exacerbated by the Collection Letter’s direction

that payments be made to Defendant.




                                                   3
Case 1:20-cv-02176-JMS-MPB Document 1 Filed 08/19/20 Page 4 of 7 PageID #: 4




    19. Plaintiff’s ability to go about intelligently addressing the subject debt was materially

impeded by Defendant’s Collection Letter given the letter’s failure to provide substantive

information designed to provide Plaintiff with sufficient information to go about addressing the

debt serving as the basis of Defendant’s collection efforts.

    20. Defendant’s failure, in addition to confusing and misleading Plaintiff, similarly leaves the

least-sophisticated consumer in doubt about to whom an alleged debt is owed and if Defendant’s

collection efforts are legitimate.

    21. Defendant’s Collection Letter further deprived Plaintiff of truthful, non-misleading

information in connection with Defendant’s collection efforts.

    22. Defendant’s failure to comply with the FDCPA posed a substantial risk of harm to

Plaintiff’s concrete interests under the statute, as Defendant’s failure to clearly identify the creditor

to whom a debt is owed deprived Plaintiff of being able to determine the legitimacy and

appropriateness of Defendant’s collection efforts – an underlying interest which is at the core of

the FDCPA.

    23. Letters substantially similar to Defendant’s Collection Letter have been found to violate

the FDCPA as a matter of law. Steffek v. Client Servs., 2020 U.S. App. LEXIS 1759 (7th Cir.

2020).

    24. Plaintiff has further been unnecessarily confused and concerned given Defendant’s

violations of law, and has further suffered a violation of his state and federally protected interests

as a result of Defendant’s conduct.

    25. Due to Defendant’s conduct, Plaintiff is entitled to statutory damages, punitive damages

and all other appropriate measures to punish and deter Defendant and other debt collectors from

engaging in the unlawful collection practices described in this Complaint, supra.



                                                   4
Case 1:20-cv-02176-JMS-MPB Document 1 Filed 08/19/20 Page 5 of 7 PageID #: 5




              COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

      26. Plaintiff repeats and alleges paragraphs 1 through 25 as though fully set forth herein.

      27. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

      28. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it regularly

uses the mail and/or the telephone to collect, or attempt to collect, delinquent consumer accounts.

      29. Defendant is engaged in the business of collecting or attempting to collect, directly or

indirectly, defaulted debts owed or due or asserted to be owed or due to others. Defendant has

been a member of the Association of Credit and Collection Professionals, an association of debt

collectors, since 1991. 2

      30. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a transaction

due or asserted to be owed or due to another for personal, family, or household purposes.

            a. Violations of the FDCPA § 1692e

      31. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any

false, deceptive, or misleading representation or means in connection with the collection of any

debt.”

      32. In addition, this section enumerates specific violations, such as:

               “The false representation of . . . the character, amount, or legal status of
               any debt . . . .” 15 U.S.C. § 1692e(2)(A).

               “The use of any false representation or deceptive means to collect or
               attempt to collect any debt or to obtain information concerning a
               consumer.” 15 U.S.C. §1692e(10).

      33. Defendant violated 15 U.S.C. §§ 1692e, e(2)(A), and e(10) through its failure to clearly

identify the creditor to whom the subject debt was owed in the Collection Letter. Defendant’s

Collection Letter misled and deceived Plaintiff, and similarly misleads and deceives the least-


2
    https://www.acainternational.org/search#memberdirectory

                                                        5
Case 1:20-cv-02176-JMS-MPB Document 1 Filed 08/19/20 Page 6 of 7 PageID #: 6




sophisticated consumer, as to the precise entity said to be owed the debt serving as the basis of

Defendant’s collection efforts.

        b. Violations of FDCPA § 1692g(a)(2)

   34. The FDCPA, pursuant to 15 U.S.C. §1692g(a)(2), requires debt collectors to, in the initial

written communication with a consumer, send the consumer a written notice which contains “the

name of the creditor to whom the debt is owed.”

   35. Defendant violated § 1692g(a)(2) through its failure to clearly identify the creditor to whom

the subject debt was owed. At no point does the Collection Letter identify who the current creditor

is, nor does it indicate whether the creditor is Defendant’s client. Such conduct violates the

FDCPA as a matter of law. See Steffek, 2020 U.S. App. LEXIS 1759; see also Datiz v. Int’l

Recovery Assocs., 2018 U.S. Dist. LEXIS 127196 (E.D.N.Y. Jul. 27, 2018).

   WHEREFORE, Plaintiff, TIM DOCK, respectfully requests that this Honorable Court enter

judgment in his favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned bodies of law;

   b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
      §1692k(a)(2)(A);

   c. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
      §1692k(a)(3);

   d. Enjoining Defendant from further contacting Plaintiff; and

   e. Awarding any other relief as this Honorable Court deems just and appropriate.


DATED this 19th day of August, 2020.                 Respectfully Submitted,

                                                     /s/ Taxiarchis Hatzidimitriadis
                                                     Taxiarchis Hatzidimitriadis #6319225
                                                     David S. Klain #0066305
                                                     CONSUMER LAW PARTNERS, LLC

                                                6
Case 1:20-cv-02176-JMS-MPB Document 1 Filed 08/19/20 Page 7 of 7 PageID #: 7




                                         333 N. Michigan Ave., Suite 1300
                                         Chicago, Illinois 60601
                                         (267) 422-1000 (phone)
                                         (267) 422-2000 (fax)
                                         teddy@consumerlawpartners.com

                                         Attorneys for Plaintiff, Tim Dock




                                     7
